Citation Nr: 0316569	
Decision Date: 07/18/03    Archive Date: 07/22/03	

DOCKET NO.  98-16 670	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
September 1964 to March 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In September 2000 the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board.  


REMAND

A preliminary review of the record discloses that not all of 
the development contemplated by the Board's September 2000 
remand was accomplished.  In particular, the Board requested 
that the RO obtain morning reports from the National 
Personnel Records Center (NPRC) for the veteran's unit while 
in Vietnam.  The RO requested those records from the NPRC, 
indicating that the veteran was assigned to the 102nd 
Engineering Company.  However, the NPRC responded that they 
needed a complete unit designation for the veteran.  While it 
would seem that the designation of the 102nd Engineering 
Company would be sufficient to permit a search of morning 
reports, information from the Department of the Army, Center 
for Unit Records Research indicates that the 815th 
Engineering Battalion was the higher headquarters for the 
102nd Engineering Company.  The record does not reflect that 
the RO provided any additional information to the NPRC to 
complete a search of morning reports.  Thus, this requested 
development remains unfinished.  

The United States Court of Appeals for Veteran's Claims has 
held "that a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, this development must be 
completed prior to further appellate review, and if not, 
"the Board itself errs in failing to ensure compliance."  
Id.

The Board also requested that the veteran be afforded a 
psychiatric examination by a board of two psychiatrists in 
order to reconcile the various diagnoses of record.  This was 
necessary because the veteran had been diagnosed as having 
PTSD and whether the veteran actually has PTSD is a medical 
question.  Suffice it to point out that the veteran was not 
afforded the requested VA examination.  The Board believes 
that such an examination is still necessary to reconcile the 
various diagnoses of record.  

Finally, in May 2003, the Board received a document from the 
veteran which he termed a notice of disagreement (NOD).  In 
that document the veteran indicates that he disagrees with 
each decision of the RO that wholly or partially denied any 
of this claims; that the NOD covered all of the 
determinations made by the RO unless specifically excluded; 
that he disagreed with the RO's failure to adjudicate issues 
and claims that the veteran may not have discussed but which 
were reasonably raised by the evidence or inferred from 
evidence in VA's possession; that he wanted to appeal 
adjudicative determinations that were mischaracterized by the 
RO, if any; that the RO failed to provide him with an 
adequate examination and to comply with 38 U.S.C. § 5103 and 
5103A.; and that if any claim was granted a rating or 
increased rating, he wished to appeal that claim for a still 
higher rating and for an earlier effective date.  The RO 
should seek clarification from the veteran as to exactly what 
specific issue he is appealing, and the RO should then issue 
a statement of the case addressing that issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should request the NPRC search 
Morning Reports for combat casualties in 
the veteran's units of assignment while 
in Vietnam.  The veteran was assigned to 
the 102nd Engineering Company attached to 
the 815th Engineering Battalion from 
March 30, 1968, to August 19, 1968, and 
Company A, 815th Engineer Battalion from 
August 20, 1968, to February 24, 1969.  

2.  After the development requested in 
the first paragraph has been completed, 
the RO should prepare a report detailing 
the nature of any stressor which has been 
determined to be established by the 
record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report should then be added 
to the claims file.  

3.  After completing the above actions, 
the veteran should be afforded an 
examination by a panel of two 
psychiatrists to determine the diagnosis 
of any and all psychiatric disorders that 
may be present.  Each psychiatrist should 
conduct a separate examination and then 
correlate their findings.  All indicated 
studies, tests and evaluations deemed 
necessary should be accomplished, but 
should include psychological testing 
including PTSD subscales.  The examiners 
are requested to review all pertinent 
information contained in the veteran's 
claims file.  Regarding the claim for 
PTSD, the RO must provide the examiners 
with the summary of any stressors 
described above, and the examiners must 
be instructed that only these events may 
be considered for purposes of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD had been 
satisfied.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiners for review.  

4.  When the development requested as to 
the issue of entitlement to service 
connection for PTSD has been completed, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

5.  The RO should contact the veteran and 
request clarification as to what is that 
specific issue(s) he is disagreeing with 
in his NOD dated in April 2003.  If the 
RO determines that the benefit sought 
should not be granted, the RO should 
issue a statement of the case.  All 
pertinent laws and regulations should be 
set forth in the statement of the case.  
If, and only if, the veteran submits a 
timely substantive appeal, should this 
issue(s) be returned to the Board in 
accordance with appellate procedures. 

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



